Citation Nr: 1511556	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  09-33 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to August 12, 2008 and from October 1, 2008 for a low back disability.  

2.  Entitlement to a rating in excess of 10 percent prior to March 19, 2010 and in excess of 20 percent from March 19, 2010 for a cervical spine disability.  

3.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to February 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Jurisdiction was subsequently transferred to the RO in Hartford, Connecticut.  

The Veteran testified before a Decision Review Officer (DR)) in March 2010; a transcript of that hearing has been associated with the claims file.  

This matter was previously before the Board in March 2013.  The Board remanded the appeal for further development.  

Subsequent to the September 2008 rating decision which denied an increased rating for the Veteran's low back, cervical spine, and left shoulder disabilities, a June 2010 rating decision increased the Veteran's disability rating for his cervical spine disability to 20 percent.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  As the maximum rating has not been awarded, the issue remains on appeal.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic, Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals a copy of the Veteran's representative's July 2014 Appellate Brief as well as VA treatment records.  The remainder of the documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that additional development is necessary before it can adjudicate the Veteran's claims.  

The Board notes that the most recent VA examination for the Veteran's cervical spine and left shoulder was in July 2008, over six years ago.  Furthermore, the most recent VA examination for his low back was in January 2010, over five years ago.  Since that time, VA treatment records indicate that the Veteran's conditions have worsened.  In this regard, VA treatment records dated in September 2009 documented increased pain in the Veteran's left shoulder.  Furthermore, VA treatment records dated May 2013 noted increased pain in the Veteran's cervical spine and low back.  As such, the Veteran should be scheduled for new VA examinations with respect to his low back, cervical spine and left shoulder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system, to include Newington VA Medical Center (VAMC), Northampton VAMC, West Haven VAMC, and Charleston VAMC.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his left shoulder, cervical spine, and low back and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the current nature and severity of his low back and cervical spine disabilities.  The examiner should identify and completely describe all current symptomatology, and all indicated tests, including x-rays, should be conducted.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the low back and cervical spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences additional functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  If yes, the examiner should assess the additional functional loss in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, the examiner should so indicate.  Additionally, the examiner must comment on any functional limitations associated with the Veteran's low back and cervical spine disabilities.  

The examiner should specifically indicate whether the Veteran's low back and cervical spine disabilities result in any neurologic impairment, to include radiculopathy, bowel impairment, or bladder impairment and, if so, the severity of such impairment.  

The examiner should also indicate whether the Veteran's  low back and cervical spine disabilities result in incapacitating episodes that require bed rest prescribed by a physician and treatment by a physician and, if so, the frequency and duration of such.  

All opinions expressed should be supported by supporting rationale.  Lay statements provided by the Veteran regarding his symptomatology must be discussed and considered.  

4.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the current nature and severity of the Veteran's left shoulder disability.  The examiner should identify and completely describe all current symptomatology, and all indicated tests, including x-rays, should be conducted.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.

The examiner should conduct appropriate range of motion testing and report, in degrees, the point at which pain is demonstrated.  To the extent possible, the functional impairment due to incoordination, weakened movement, and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  

The examiner should indicate whether the Veteran's left shoulder disability results in neurologic impairment, to include numbness, tingling, and loss of grip strength.  If so, the examiner should describe the nature and severity of the impairment.  

All opinions expressed should be supported by supporting rationale.  Lay statements provided by the Veteran regarding his symptomatology must be discussed and considered.  

5.  Thereafter, readjudicate the claims on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




